Citation Nr: 0411091	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  95-33 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for fatigue due to undiagnosed illness from November 2, 1994 to 
May 31, 2002.  

2.  Entitlement to an initial compensable evaluation for fatigue 
due to undiagnosed illness from June 1, 2002.  

3.  Entitlement to an initial evaluation in excess of 10 percent 
for low back strain to include L5-S1 retrolisthesis and 
degenerative joint disease from September 13, 1993 to July 9, 
2000.  

4.  Entitlement to an initial evaluation in excess of 20 percent 
for low back strain to include L5-S1 retrolisthesis and 
degenerative joint disease from July 10, 2000.  

5.  Entitlement to service connection for nose bleeds due to 
undiagnosed illness.  

6.  Entitlement to service connection for muscle tension headaches 
due to undiagnosed illness.  

7.  Entitlement to service connection for shortness of breath due 
to undiagnosed illness.  

8.  Entitlement to service connection for mood swings, temper, 
sleeplessness due to undiagnosed illness.  

9.  Entitlement to service connection for herpes of the left 
parietal scalp (claimed as skin rash with hair loss due to 
undiagnosed illness).  

10.  Entitlement to service connection for muscle and joint aches 
of the shoulders, elbows, legs and feet including swelling of the 
lower extremities due to undiagnosed illness.  

11.  Entitlement to service connection for throat irritation due 
to undiagnosed illness.  

12.  Entitlement to service connection for hiatal hernia (claimed 
as stomach disorder and heartburn due to undiagnosed illness).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from August 1979 to August 1983 and 
from September 1990 to June 1991.  

This appeal comes to the Board of Veterans Appeals (Board) from a 
two rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Nashville, Tennessee.  In August 1995 the 
RO denied the veteran's claims of entitlement to service 
connection for headaches, breathing/shortness of breath, 
leg/muscle pain, joint pain, fatigue, hair loss, rash, throat 
irritation, heartburn, temper changes/mood swings, sleeplessness, 
nosebleeds and low back pain/muscle strain.  In May 1997 the RO 
granted service connection for low back strain and assigned a 10 
percent evaluation and granted service connection for fatigue due 
to undiagnosed illness and assigned a 10 percent evaluation.  

The RO, in April 2001, increased the evaluation for low back 
strain with L5-S1 retrolithesis and degenerative joint disease to 
20 percent and proposed to decrease the evaluation for chronic 
fatigue due to undiagnosed illness to 0 percent.  In a March 2002 
rating decision the RO decreased the evaluation for chronic 
fatigue due to undiagnosed to 0 percent effective June 1, 2002.  

The issues of entitlement to service connection for mood swings, 
temper, sleeplessness due to undiagnosed illness, and for muscle 
and joint aches of the shoulders, elbows, legs and feet including 
swelling of the lower extremities due to undiagnosed illness will 
be addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  Between November 2, 1994 and May 31, 2002 the veteran's 
service connected fatigue due to undiagnosed illness was 
manifested by complaints of fatigue without incapacitating 
episodes or medication.  

2.  From June 1, 2002 the veteran's service connected fatigue due 
to undiagnosed illness was asymptomatic; debilitating fatigue, 
cognitive impairment, or other signs or symptoms of chronic 
fatigue resulting in incapacitation requiring bed rest and 
treatment by a physician were not shown.  

3.  Between September 13, 1993 to July 9, 2000 the veteran's 
service connected low back strain to include L5-S1 retrolisthesis 
and degenerative joint disease was manifested by complaints of 
back pain and objective evidence of some limitation of motion of 
the lumbar spine and tenderness.  

4.  From July 10, 2000 the veteran's service connected low back 
strain to include L5-S1 retrolisthesis and degenerative joint 
disease was manifested by forward flexion to 65 degrees, 
hyperextension to 15 degrees, lateral flexion to 30 degrees 
bilaterally and rotation in both left and right to 30 degrees.  

5.  The veteran has not been shown by competent medical evidence 
to suffer from nosebleeds, which can be related to his periods of 
active duty, or to an undiagnosed illness.  

6.  The veteran has not been shown by competent medical evidence 
to suffer from muscle tension headaches, which can be related to 
his periods of active duty, or to an undiagnosed illness.  

7.  The veteran has not been shown by competent medical evidence 
to suffer from shortness of breath, which can be related to his 
periods of active duty, or to an undiagnosed illness.  

8.  The veteran has not been shown by competent medical evidence 
to suffer from herpes of the left parietal scalp (claimed as skin 
rash with hair loss due to undiagnosed illness), which can be 
related to his periods of service.  

9.  Dematophytosis of the scalp (herpes of the left parietal 
scalp) is a known clinical diagnosis and is not the manifestation 
of an undiagnosed illness.  

10.  The veteran has not been shown by competent medical evidence 
to suffer from throat irritation, which can be related to his 
periods of active duty, or to an undiagnosed illness.  

11.  The veteran has not been shown by competent medical evidence 
to suffer from hiatal hernia with gastroesophegeal reflux, which 
can be related to his periods of service.  

12.  Hiatal hernia (claimed as stomach disorder and heartburn due 
to undiagnosed illness) is a known clinical diagnosis and is not 
the manifestation of an undiagnosed illness.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent 
for fatigue due to undiagnosed illness between November 2, 1994 
and May 31, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.88b, Diagnostic Code 6354 (2003).  

2.  The criteria for an initial compensable evaluation for fatigue 
due to undiagnosed illness from June 1, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.88b, Diagnostic Code 6354 
(2003).  

3.  The criteria for an initial evaluation in excess of 10 percent 
for low back strain to include L5-S1 retrolisthesis and 
degenerative joint disease between September 13, 1993 and July 9, 
2000, have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (2001).  

4.  The criteria for an initial evaluation in excess of 20 percent 
for low back strain to include L5-S1 retrolisthesis and 
degenerative joint disease from July 10, 2000, have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (2003).  

5.  Nose bleeds were not incurred in or aggravated by active duty, 
nor presumed to be related to service in the Persian Gulf.  38 
U.S.C.A. §§ 1110, 1131, 1117, 5100, 5102, 5103A, 5107(b) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 
(2003).  

6.  Muscle tension headaches were not incurred in or aggravated by 
active duty, nor presumed to be related to service in the Persian 
Gulf.  38 U.S.C.A. §§ 1110, 1131, 1117, 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.317 (2003).  

7.  Shortness of breath was not incurred in or aggravated by 
active duty, nor presumed to be related to service in the Persian 
Gulf.  38 U.S.C.A. §§ 1110, 1131, 1117, 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.317 (2003).  

8.  Herpes of the left parietal scalp (claimed as skin rash with 
hair loss due to undiagnosed illness) was not incurred in or 
aggravated by active duty, nor presumed to be related to service 
in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1131, 1117, 5100, 5102, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.317 (2003).  

9.  Throat irritation was not incurred in or aggravated by active 
duty, nor presumed to be related to service in the Persian Gulf.  
38 U.S.C.A. §§ 1110, 1131, 1117, 5100, 5102, 5103A, 5107(b) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 
(2003).  

10.  Hiatal hernia (claimed as stomach disorder and heartburn due 
to undiagnosed illness) was not incurred in or aggravated by 
active duty, nor presumed to be related to service in the Persian 
Gulf.  38 U.S.C.A. §§ 1110, 1131, 1117, 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.317 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or after 
the date of enactment, or filed before the date of enactment and 
not yet final as of that date.

The final rule implementing the VCAA was published on August 29, 
2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to any 
claim filed before that date but not decided by the VA as of that 
date, with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of claims 
to reopen previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he or 
VA bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was notified of the information necessary 
to substantiate his claims by means of the discussion in the June 
2003 RO letter.  Specifically, in the June 2003 RO letter the RO 
informed the appellant of the following: 1.) VA's duty to assist 
in obtaining evidence for the claims; 2.) What the evidence must 
show to establish entitlement; 3.) What has been done to help with 
the claims; 4.) What information or evidence was still needed; and 
5.) What the appellant could do to help with the claims.  
Therefore, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the appellant was afforded VA medical examinations in June 
1995, July 1997, July 1998, August 1998 and July 2000.  In 
addition, the RO obtained the veteran's service medical records, 
his post service VA and private medical records.  The appellant 
responded to the Board's February 2004 letter that he had not 
further evidence or argument to present.  There is no indication 
that additional relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case have 
been properly developed.  Under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which shows 
substantial compliance with the notice and assistance provisions 
of the new legislation the Board finds no prejudice to the 
appellant by proceeding with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent development 
required under VCAA and the implementing regulations, the RO 
notified the appellant of his right to submit evidence.  It would 
not breach his rights under VCAA and/or the implementing 
regulations for the Board to proceed to review the appeal.
II.  Increased Evaluations 

Disability evaluations are determined by comparing the symptoms 
the veteran is presently experiencing with criteria set forth in 
the VA's Schedule for Rating Disabilities-which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  In evaluating the veteran's request for an 
increased rating, the Board considers the medical evidence of 
record.  In so doing, it is our responsibility to weigh the 
evidence before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 
(2003).

Where entitlement to compensation has already been established and 
an increase in disability rating is at issue, the present level of 
disability is of primary concern.  While the entire recorded 
history of a disability is to be reviewed by the rating 
specialist, the regulations do not give past medical report 
precedence over current findings.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco, 7 Vet. App. at 58.  

The United States Court of Appeals For Veterans Claims (Court) has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
has further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented which 
the Director of the VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

A.  Fatigue Due to Undiagnosed Illness 

i.  From November 2, 1994 to May 31, 2002  

In May 1997, the RO granted service connection for fatigue due to 
undiagnosed illness, evaluated as 10 percent disabling.  The RO 
assigned an effective date for service connection, and the 10 
percent rating, of November 2, 1994.  

The RO has rated the veteran's fatigue under 38 C.F.R. § 4.88b, 
Diagnostic Code 6354.  Under Diagnostic Code 6354, chronic fatigue 
syndrome symptoms (CFS) which wax and wane but result in periods 
incapacitation of at least one but less than two weeks total 
duration per year, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted where there are CFS symptoms which are 
nearly constant and restrict routine daily activities by less than 
25 percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least two but less 
than four weeks total duration per year.  A 40 percent disability 
rating is warranted where there are CFS symptoms manifested by 
debilitating fatigue, cognitive impairments, or other impairments 
such as inability to concentrate, forgetfulness, confusion, or a 
combination of other signs and symptoms, which are nearly constant 
and restrict routine daily activities to 50 to 75 percent of the 
pre-illness level, or; which wax and wane, resulting in periods of 
incapacitation of at least four but less than six weeks total per 
year.  38 C.F.R. § 4.88b, Diagnostic Code 6354.  

VA outpatient treatment record dated January 1995 showed that the 
veteran complained of fatigue.  In March 1995 and April 1995 the 
veteran was seen for chronic fatigue syndrome.  At the June 1995 
VA examination the veteran complained of general tiredness even 
though he slept off and on six hours a night.  Upon examination 
the veteran was alert and oriented to time, place and person.  VA 
outpatient treatment record dated July 1995 revealed that the 
veteran was seen for chronic fatigue syndrome.  

At the July 1997 VA examination the veteran was oriented to time, 
place and person.  There were no memory lapses noted.  At the 
August 1998 VA examination the veteran reported that he began 
experiencing fatigue within a year of returning from the Persian 
Gulf War.  He stated that he had fatigue on a regular basis.  The 
veteran was unclear as to whether the fatigue was still present 24 
hours after exercising since his activity level was only part time 
in that he worked part time installing industrial heat and air 
conditioning ducts.  He did state that he suffered insomnia.  
Again, the veteran stated that he worked part time for a company 
installing industrial heat and air conditioning systems.  

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for fatigue due to undiagnosed 
illness from November 2, 1994 to May 31, 2002.  A higher 
evaluation requires symptoms which are nearly constant and 
restrict routine daily activities by less than 25 percent of the 
pre-illness level, or; which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year or debilitating fatigue, cognitive impairments, 
or other impairments such as inability to concentrate, 
forgetfulness, confusion, or a combination of other signs and 
symptoms, which are nearly constant and restrict routine daily 
activities to 50 to 75 percent of the pre-illness level, or; which 
wax and wane, resulting in periods of incapacitation of at least 
four but less than six weeks total per year.  

The medical evidence of record shows that the veteran was seen 
four times for complaints of fatigue between November 2, 1994 to 
May 31, 2002.  The August 1998 VA examiner indicated that a review 
of the chronic fatigue worksheet revealed that the veteran did not 
meet the requirements for chronic fatigue.  He had no 
incapacitating episodes.  The veteran was not on any medication.  
The preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for fatigue due to 
undiagnosed illness from November 2, 1994 to May 31, 2002, and the 
claim is denied.  The benefit of the doubt doctrine is not for 
application with regard to the claim considered in this appeal 
because the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

ii.  June 1, 2002   

VA outpatient treatment records do not show that the veteran was 
seen for complaints of fatigue after July 1995.  The medical 
evidence of record does not show that the veteran was seen form 
complaints of fatigue from June 1, 2002.  The medical evidence in 
the record does not show debilitating fatigue, cognitive 
impairment, or other signs or symptoms of chronic fatigue 
resulting in incapacitating fatigue requiring bed rest and 
treatment by a physician.  The veteran's fatigue does not rise to 
the level that he is incapacitated or requires regular medication 
for control.  The criteria for a compensable rating are not met.  
Hence, an initial non-compensable evaluation is warranted.  38 
C.F.R. § 4.88b, Diagnostic Code 6354 (2003).  

The preponderance of the evidence is against the claim for an 
initial compensable evaluation for fatigue due to undiagnosed 
illness from June 1, 2002, and the claim is denied.  The benefit 
of the doubt doctrine is not for application with regard to the 
claim considered in this appeal because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).  

B.  Low Back Strain to Include L5-S1 Retrolisthesis and 
Degenerative Joint Disease 

When evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher rating 
in cases in which the veteran experiences functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2002); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

i.  From September 13, 1993 to July 9, 2000  

Between September 13, 1993 and July 9, 2000, the veteran's service 
connected low back strain to include L5-S1 retrolisthesis and 
degenerative joint disease was rated as 10 percent disabling under 
Diagnostic Code 5295.  A 10 percent rating for lumbosacral strain 
is applied where there is characteristic pain on motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2001).  A 20 percent rating 
is granted for unilateral lumbosacral strain in a standing 
position, and a 40 percent rating is applied for severe 
lumbosacral strain manifested by listing of the whole spine, 
positive Goldthwait's sign, marked limitation of forward bending 
in standing position, loss of lateral motion with osteo- arthritic 
changes, or narrowing or irregularity of the joint spaces.  Id.

The Board will also consider Diagnostic Code 5292, which provide 
for the evaluation of limitation of motion of the lumbar spine.  
Under Diagnostic Code 5292, a 10 percent evaluation is provided 
where limitation of motion is slight.  A 20 percent evaluation is 
warranted for moderate limitation of motion of the lumbar spine.  
A 40 percent requires severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Code 5292 (2001).  

At the June 1995 VA examination the there was some discomfort when 
the veteran tired to touch his toes.  Straight leg raising was 
with just a slight amount of pain.  At the July 1997 VA 
examination there was no neurologic involvement.  At the July 1998 
VA examination deep tendon reflexes were symmetrical, sensation 
was intact, straight leg raising was negative bilaterally.  The 
veteran reported that he got a lot of pressure around his right 
ankle and foot when walking.  The August 1998 VA neurological 
examination revealed that the veteran had negative straight leg 
raising with him sitting.  VA outpatient treatment record dated 
May 2000 revealed that neurologically there were guarded position 
changes and moderate difficulty getting on and off the examination 
table.  

The evidence does not support an evaluation greater than 10 
percent under Diagnostic Code 5295.  Although VA outpatient 
treatment records and examination reports show tenderness in the 
paraspinous areas and some limitation of motion, there is no 
evidence of muscle spasms, the critical prerequisite to support a 
20 percent evaluation under Diagnostic Code 5295.  At the June 
1995 VA examination there was no perivertebral tenderness.  The 
August 1998 VA neurological examination revealed that sensory 
examination was normal to touch, superficial pain, double 
simultaneous stimuli and joint position.  The criteria for a 40 
percent evaluation under Diagnostic Code 5295 were also not 
demonstrated.  There is no evidence of listing of the whole spine 
to the opposite side, abnormal mobility on forced motion, gait 
deviations, or abnormal posture.  At the June 1995 VA examination 
the veteran's spine was normal with concave lumbar curvature.  
There was no scoliosis and no kyphosis.  At the July 1997 VA 
examination no postural abnormalities were noted.  No fix 
deformities were noted.  The musculature of the back was felt to 
be quite good.  At the July 1998 VA examination the veteran walked 
well without assistance.  There was no deformity, discoloration, 
edema, tenderness or scoliosis of the lumbar spine.  Good heel and 
toe walking was accomplished without difficulty.  The August 1998 
VA neurological examination revealed that the veteran had back 
pain without any obvious radiculopathy.  His gait seemed quite 
normal.  He was able to walk on his heels and toes.  VA outpatient 
treatment record dated May 2000 revealed that neurologically the 
veteran's gait was smooth.  Accordingly, the veteran's disability 
would not be entitled to an initial evaluation greater than 10 
percent under the criteria of Diagnostic Code 5295.  

There is no evidence to support an evaluation greater than 10 
percent under Diagnostic Code 5292.  VA outpatient treatment 
record dated September 1994 showed that the veteran had normal 
range of lumbar spine motion but was tight.  At the July 1997 VA 
examination forward flexion was 35 degrees, backward extension was 
30 degrees, left lateral flexion was 40 degrees and right lateral 
flexion was 30 degrees.  Left and right rotation was 35 degrees.  
The veteran claimed pain during all range of motion maneuvers.  At 
the July 1998 VA examination flexion was 70 degrees, extension was 
15 degrees, lateral flexion was 45 degrees bilaterally and 
rotation was 85 degrees bilaterally.  Accordingly, an evaluation 
in excess of 10 percent under Diagnostic Code 5292 is not 
warranted.  

The Board has also considered Diagnostic Codes 5285, 5286, and 
5289.  However, there is no evidence of fractured lumbar vertebrae 
or ankylosis to qualify the veteran for an evaluation in excess of 
10 percent.  The July 1997 VA x-rays of the lumbosacral spine 
showed scoliosis of the end plat at L5-S1.  Vertebral height was 
good and alignment was good.  It was felt that L5-S1 indicated 
Grade I retro-lithiasis which could possibly indicated disc 
disease.  The June 2000 VA MRI revealed small left L4-5 herniated 
/ protruded disc.  

While it is clear from the record that the veteran had pain 
associated with his low back disability as well as some loss of 
range of motion of the lumbar spine, there was no objective 
evidence, such as disuse atrophy or weakness, to indicate that the 
veteran's low back symptoms, including pain and fatigability 
during intermittent flare-ups, result in any additional limitation 
of function to a degree that would support a disability evaluation 
in excess of the 10 percent.  See 38 C.F.R. §§ 4.40, 4.45 (2002); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  At the June 1995 
VA examination neurologically spinal accessory was intact.  In 
June 1997 a private doctor wrote that the veteran was seen for 
chronic pain in his back.  He had multi level lumbar degenerative 
disc disease.  This could be exacerbated by activities required of 
him in the National Guard including repetitive bending at the 
waist or heavy lifting.  It was recommended that the veteran be 
medically discharged from the National Guard.  However, the August 
1998 VA neurological examination revealed that strength was normal 
throughout.  He complained of severe back pain when asked to bend 
over.  There was marked inconsistency with this.  The veteran 
dropped something, picked it up from the floor, and really had no 
trouble doing this.  Again, marked inconsistency.  

The 10 percent evaluation assigned between September 13, 1993 and 
July 9, 2000, accurately reflects the degree of disability 
produced as a result of the veteran's service connected low back 
strain to include L5-S1 retrolisthesis and degenerative joint 
disease.  Accordingly, the preponderance of evidence is against an 
initial evaluation in excess of 10 for low back strain to include 
L5-S1 retrolisthesis and degenerative joint disease between 
September 13, 1993 and July 9, 2000.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  


ii.  From July 10, 2000 

From July 10, 2000, the veteran's service connected low back 
strain to include L5-S1 retrolisthesis and degenerative joint 
disease was rated as 20 percent disabling under Diagnostic Code 
5295.  

The criteria for rating lumbosacral strain was revised effective 
September 23, 2002, appear at 67 Fed. Reg. 54345-54349 (August 22, 
2002).  The Board notified the veteran of the changes in a 
February 2004 letter.  The veteran responded in March 2004 that he 
had no further evidence or argument to present.  

Under the former criteria for rating lumbosacral strain a 20 
percent rating is granted for unilateral lumbosacral strain in a 
standing position, and a 40 percent rating is applied for severe 
lumbosacral strain manifested by listing of the whole spine, 
positive Goldthwaite's sign, marked limitation of forward bending 
in standing position, loss of lateral motion with osteo- arthritic 
changes, or narrowing or irregularity of the joint spaces.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2001).  

Subsequently, under the revised criteria for spinal disabilities, 
a 10 percent rating will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent rating will be assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating will be assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  Unfavorable ankylosis of the entire 
cervical spine, or forward flexion of the thoracolumbar spine 30º 
or less, or favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine, and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2003).  

After a complete review of the record, the Board finds that a 
preponderance of the evidence is against an initial rating in 
excess of 20 percent from July 10, 2000.  In reaching this 
determination, the Board has considered both the old and revised 
rating criteria for spinal disabilities.  Where the law or 
regulation changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the version 
most favorable to the veteran applies.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

After a careful review of the evidence of record, it is found that 
an evaluation in excess of 20 percent for the service-connected 
low back strain to include L5-S1 retrolisthesis and degenerative 
joint disease is not warranted from July 10, 2000, under the 
former rating criteria for rating lumbosacral strain.  The 
objective evidence of record does not indicate that the veteran 
currently suffers from severe limitation of motion of the low 
back; nor is there evidence of the presence of listing of the 
whole spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in the standing position, 
loss of lateral motion with osteoarthritic changes, narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  At the July 2000 VA 
examination the veteran had difficulty with forward flexion and 
was able to do this to 65 degrees and had to hold onto an object 
in order to retain the upright position.  He was able to 
hyperextend to 15 degrees, lateral flexion was limited to 30 
degrees bilaterally; however, rotation in both left and right was 
almost normal to 30 degrees, 35 degrees being normal.  An MRI of 
the lumbosacral spine revealed a small L4-5 disc bulge or 
herniation without any evidence of stenosis.  There was also 
evidence of mild degenerative disc disease at L5-S1.  Overall, the 
preponderance of the evidence is against a 40 percent disability 
rating under Diagnostic Code 5295.  

Pursuant to the Court's Karnas holding, the revised criteria for 
the evaluation of spinal disabilities must also be considered.  As 
is noted above, at the July 2000 VA examination the veteran had 
difficulty with forward flexion and was able to do this to 65 
degrees and had to hold onto an object in order to retain the 
upright position.  He was able to hyperextend to 15 degrees, 
lateral flexion was limited to 30 degrees bilaterally; however, 
rotation in both left and right was almost normal to 30 degrees.  
Therefore, a 40 percent evaluation is not warranted under the 
revised criteria for spinal disabilities.  

The Board must also consider other diagnostic criteria for 
disabilities of the lumbosacral spine.  Diagnostic Code 5292, for 
limitation of motion of the lumbosacral spine, provided for a 10 
percent disability rating for slight limitation of motion, 20 
percent for moderate limitation of motion, and 40 percent for 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2001).  However, a 40 percent rating is not warranted under 
these criteria for the veteran's disability of the lumbosacral 
spine.  As is noted above, at the July 2000 VA examination the 
veteran had forward flexion to 65 degrees, hyperextension to 15 
degrees, lateral flexion to 30 degrees bilaterally; and rotation 
in both left and right to 30 degrees.  Overall, the preponderance 
of the evidence is against a finding of severe limitation of 
motion, for which a 40 percent rating would be assignable under 
Diagnostic Code 5292, prior to the aforementioned regulatory 
revisions.  

The objective evidence of record does not suggest that the 
veteran's lumbar spine strain results in easy fatigability, 
weakened movement, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45 
(2002); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  At the 
July 2000 VA examination the veteran was able to dress and undress 
himself without difficulty, including removing shoes and socks.  
He was able to walk the distance from the examining room to the 
waiting room without difficulty and with a normal reciprocal gait.  
However, there was spasticity noted over the lower lumbosacral 
area particularly in the area of the L4-5.  This was along the 
paraspinal musculature and did not extend laterally.  There was no 
pain or tenderness over the process of the spine, and the hips 
were nontender to palpation as well as to compression.  Straight 
leg raising was negative bilaterally.  The joints of the knees, 
ankles, feet, and toes were architecturally normal.  There was no 
pain, tenderness or effusion to palpation.  The neurologic testing 
of the distal extremities was completely intact.  Deep tendon 
reflexes were symmetrical.  Distal pulses were intact.  

Overall, the preponderance of evidence is against an initial 
rating in excess of 20 percent from July 10, 2000.  Accordingly, 
the preponderance of evidence is against an initial evaluation in 
excess of 20 for low back strain to include L5-S1 retrolisthesis 
and degenerative joint disease from July 10, 2000.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

III.  Service connection 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304 (2003).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 
498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Alternatively, the nexus between service 
and the current disability can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 (1997); McCormick 
v. Gober, 14 Vet. App. 39 (2000).

Establishing direct service connection for a disability that was 
not clearly present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  For some factual issues, 
competent lay evidence may be sufficient.  Lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. at 
469.  However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit, 5 Vet. App. at 93.  

VA shall pay compensation to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more of 
the following signs or symptoms, provided that such disability: 
Became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2006; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis;  38 C.F.R. § 3.317(a)(1) (2003).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) Fatigue; (2) Signs or 
symptoms involving skin; (3) Headache; (4) Muscle pain; (5) Joint 
pain; (6) Neurologic signs or symptoms; (7) Neuropsychological 
signs or symptoms; (8) Signs or symptoms involving the respiratory 
system (upper or lower); (9) Sleep disturbances; (10) 
Gastrointestinal signs or symptoms; (11) Cardiovascular signs or 
symptoms; (12) Abnormal weight loss; (13) Menstrual disorders.  38 
C.F.R. § 3.317(b).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible to 
an examining physician, and other, non-medical indicators that are 
capable of independent verification.  38 C.F.R. § 3.317(a)(2).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered chronic.  The 
6-month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. § 
3.317(a)(3).  

Compensation shall not be paid if there is affirmative evidence 
that an undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or if there is affirmative evidence that the illness is 
the result of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  The Southwest 
Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, 
the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, 
the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d).  

The Board notes that the veteran's April 1991 Report of Medical 
Examination at redeployment was normal.  The summary of defects 
and diagnoses section was blank.  The May 1991 Report of Medical 
Examination at demobilization was normal.  The summary of defects 
and diagnoses section read normal examination.  

A.  Nose Bleeds Due To Undiagnosed Illness  

Service medical records do not show that the veteran was seen for 
nose bleeds.  Thus, direct service connection for nose bleeds is 
not warranted, as there is no evidence of incurrence of a disease 
or injury in service.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002); Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

At the July 1997 VA examination the veteran's nose was normal.  
The July 1998 VA nose, sinus, larynx and pharynx examination 
impression was recurrent epistaxis, mild.  The examiner indicated 
that there was no evidence of any significant nasal disease or 
evidence of any acute chronic sinus disease.  The May 2000 VA 
outpatient treatment record showed that the veteran's nasal mucosa 
was pink, moist and without lesions.  The assessment was allergic 
rhinitis.  The November 2001 VA outpatient treatment record 
assessment was sinusitis.  Based on the foregoing, with respect to 
the claimed nosebleeds, the Board finds that this claimed 
symptomatology has been is a known clinical diagnosis, recurrent 
epistaxis, mild, and is not shown to be the manifestations of an 
undiagnosed illness.  Thus, 38 C.F.R. § 3.317 (undiagnosed 
illnesses) is not for application in this instance since a 
diagnosis has been made.  

B.  Muscle Tension Headaches Due To Undiagnosed Illness  

Service medical records show that the April 1996 Report of 
Examination listed headaches in the summary of defects and 
diagnoses.  The August 1998 VA examiner commented that a lot of 
the findings on the veteran's examination suggested significant 
overlay to his symptomatology.  The VA examiner felt that these 
inconsistencies were noted for some time and it suggested a lot of 
potential for psychiatric overlay to his symptomatology.  The VA 
examiner was not unconvinced that there was not a malingering 
component to this, as well.  The medical evidence of record shows 
that there is no nexus or link between the veteran's in-service 
complaints of headaches and his current muscle contraction 
headaches.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish  . . 
. the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  See also Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed.  Cir. 
1998); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to be 
granted, a claimant must establish he or she has that disability 
and that there is a relationship between the disability and an 
injury or disease incurred in service or some other manifestation 
of the disability during service.'"  Citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Absent such evidence in this case, 
direct service-connection for insomnia is not warranted.  

The November 1995 VA outpatient treatment record impressions 
included tension headaches.  At the July 1997 VA examination the 
veteran's neurological system was entirely normal.  The August 
1998 VA neurological examination diagnoses included muscle 
contraction headaches.  In September 1999 the veteran was seen for 
tension cephalalgea.  Based on the foregoing, with respect to the 
claimed muscle tension headaches, Board finds that this claimed 
symptomatology has been is a known clinical diagnosis and is not 
shown to be the manifestations of an undiagnosed illness.  Thus, 
38 C.F.R. § 3.317 (undiagnosed illnesses) is not for application 
in this instance since a diagnosis has been made.  

C.  Shortness Of Breath Due To Undiagnosed Illness  

Service medical records do not show that the veteran was seen for 
complaints related to shortness of breath.  

At the July 1997 VA examination there was no cough, no rales, or 
wheezes noted.  The September 1999 VA outpatient treatment record 
shows the veteran was seen for chronic obstructive pulmonary 
disease.  The May 2000 VA outpatient treatment record showed that 
the veteran's lungs were clear to auscultation bilaterally.  The 
assessment was allergic rhinitis.  The November 2001 VA outpatient 
treatment record assessment was sinusitis.  

We note that the evidence of record fails to disclose the presence 
of a disability, diagnosed or undiagnosed, manifested by shortness 
of breath.  The August 1998 VA respiratory examination diagnosis 
was no pulmonary pathology noted.  Chest x-ray and spirometry were 
entirely within normal limits.  The August 1998 VA radiology chest 
x-ray impression was no evidence of acute pulmonary disease.  
Thus, despite such claim there is no objective evidence of 
associated chronic disability.  Absent objective indications of 
chronic disability, either in the form of objective medical 
evidence perceptible to a physician or other, non-medical 
indicators that are capable of independent verification, service 
connection under 38 C.F.R. § 3.317 (undiagnosed illnesses) is not 
warranted.  

D.  Herpes Of The Left Parietal Scalp (claimed as skin rash with 
hair loss due to undiagnosed illness)  

Service medical records do not show that the veteran was seen for 
hair loss.  Thus, direct service connection for herpes of the left 
parietal scalp is not warranted, as there is no evidence of 
incurrence of a disease or injury in service.  See 38 U.S.C.A. § 
1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The September 1999 VA outpatient treatment record shows that the 
veteran was seen for dematophytosis of the scalp.  At the July 
1997 VA examination the veteran's head was normal.  

Based on the foregoing, with respect to the claimed hair loss the 
Board finds that this claimed symptomatology has been attributed 
to known clinical diagnoses, dematophytosis of the scalp, herpes 
of the left parietal scalp, and is not shown to be the 
manifestations of an undiagnosed illness.  Thus, 38 C.F.R. § 3.317 
(undiagnosed illnesses) is not for application in this instance 
since diagnoses have been made.  

E.  Throat Irritation Due To Undiagnosed Illness  

Service medical records show that in September 1979 the veteran 
complained of a sore throat.  The provisional diagnosis was 
tonsillitis.  In November 1980 the veteran complained of a sore 
throat.  The impression was upper respiratory infection and flu 
like syndrome.  In October 1981 the veteran was seen for sore 
throat complaints.  

There is no medical evidence of record demonstrating a nexus or 
link between the veteran's in-service tonsillitis, upper 
respiratory infection and flu like syndrome and any current 
disability related to his throat.  See Boyer, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits must 
establish  . . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  See 
also Maggitt, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard, 13 Vet. App. 546, 548 
(2000); Collaro, 136 F.3d 1304, 1308 (Fed.  Cir. 1998); Mercado-
Martinez, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a claimant 
must establish he or she has that disability and that there is a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the disability 
during service.'"  Citing Cuevas, 3 Vet. App. 542, 548 (1992).  
Absent such evidence in this case, direct service-connection for 
throat irritation is not warranted.  

At the July 1997 VA examination the veteran's throat was normal.  
The May 2000 VA outpatient treatment record showed that the 
veteran's oral mucosa was pink, moist and without lesions.  

We note that the evidence of record fails to disclose the presence 
of a disability, diagnosed or undiagnosed, manifested by throat 
irritation.  Further, there is no present diagnosis of any 
disability associated with the claimed throat irritation.  Thus, 
despite such claim there is no objective evidence of associated 
chronic disability.  Absent objective indications of chronic 
disability, either in the form of objective medical evidence 
perceptible to a physician or other, non-medical indicators that 
are capable of independent verification, service connection under 
38 C.F.R. § 3.317 (undiagnosed illnesses) is not warranted.  


F.  Hiatal Hernia (claimed as stomach disorder and heartburn due 
to undiagnosed illness)  

Private medical records show that in May 1977 the veteran was seen 
in the emergency room for severe and extensive and multiple 
injuries sustained in a motorcycle accident.  The final diagnoses 
included extensive rupture of the stomach.  In March 1978 the 
veteran underwent surgery because of vomiting and abdominal pain.  
The final diagnosis was intestinal obstruction due to 
postoperative adhesions due to the extensive abdominal trauma 
sustained in a motorcycle accident in 1977.  

Service medical records show that the veteran, in his July 1979 
Report of Medical Examination at enlistment, was involved in a 
motorcycle accident and that he received stitches in his abdomen.  
In October 1981 the veteran was seen for complaints of abdominal 
pain and vomiting.  The diagnosis was probably viral syndrome.  

There is no medical evidence of record demonstrating a nexus or 
link between the veteran's in-service viral syndrome, complaints 
of abdominal pain and vomiting and his current gastroesophageal 
reflux, Schatzki ring, hiatal hernia, duodentis and irritable 
bowel syndrome.  See Boyer, 210 F.3d 1351, 1353 (Fed. Cir. 2000) 
("A veteran seeking disability benefits must establish  . . . the 
existence of a disability [and] a connection between the veteran's 
service and the disability . . .").  See also Maggitt, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard, 13 Vet. App. 546, 548 (2000); Collaro, 136 
F.3d 1304, 1308 (Fed.  Cir. 1998); Mercado-Martinez, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she has 
that disability and that there is a relationship between the 
disability and an injury or disease incurred in service or some 
other manifestation of the disability during service.'"  Citing 
Cuevas, 3 Vet. App. 542, 548 (1992).  Absent such evidence in this 
case, direct service-connection for a stomach disorder is not 
warranted.  

The June 1995 VA examination diagnoses included chronic diarrhea.  
At the July 1997 VA examination there were no ventral or inguinal 
hernias noted.  The June 1998 VA radiology report impression was 
mild sliding esophageal hiatal hernia with minimal reflux, 
otherwise unremarkable upper gastrointestinal study.  No peptic 
ulcer disease was evident.  The August 1998 VA stomach examination 
diagnoses were status post motorcycle accident at age 15 with open 
abdominal surgery to stop internal hemorrhaging and diarrhea by 
history.  The esophagus and hiatal hernia examination diagnosis 
was mild sliding hiatal hernia with minimal reflux; no 
inflammation, spasm or ulcers were noted in the esophagus, 
gastrium, duodrnum or proximal jejunum.  The September 1999 VA 
outpatient treatment record shows that the veteran was seen for 
gastroenteritis.  

The June 2000 VA radiology report impressions were small hiatal 
hernia with a Schatzki's ring but no reflux was identified and 
somewhat thickened folds in the duodenum with a somewhat spastic 
duodenal bulb suggesting duodenitis.  The July 2000 VA intestines 
examination diagnoses were gastroesophageal reflux, Schatzki ring, 
hiatal hernia, duodentis and irritable bowel syndrome.  The VA 
examiner indicated that there was no evidence of undiagnosed 
illness of the GI tract in this Persian Gulf War veteran.  His 
symptom complex was readily explained by the presence of his 
reflux, which was also demonstrated by the evidence of a Schatzki 
ring, and duodenitis, which caused irritation of the bowel.  They 
are likewise with rapid transit of some of the early gastric 
barium.  This was consistent with irritable bowel as well as 
duodenitis.  The July 2002 VA outpatient treatment record 
assessment was diarrhea.  

Based on the foregoing, with respect to the claimed stomach 
disorder and heartburn the Board finds that this claimed 
symptomatology has been attributed to known clinical diagnoses, 
gastroesophageal reflux, Schatzki ring, hiatal hernia, duodentis 
and irritable bowel syndrome, and is not shown to be the 
manifestations of an undiagnosed illness.  Thus, 38 C.F.R. § 3.317 
(undiagnosed illnesses) is not for application in this instance 
since diagnoses have been made.  



ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
fatigue due to undiagnosed illness from November 2, 1994 to May 
31, 2002, is denied.  

Entitlement to an initial compensable evaluation for fatigue due 
to undiagnosed illness from June 1, 2002, is denied.  

Entitlement to an initial evaluation in excess of 10 percent for 
low back strain to include L5-S1 retrolisthesis and degenerative 
joint disease between September 13, 1993 and July 9, 2000, is 
denied.  

Entitlement to an initial evaluation in excess of 20 percent for 
low back strain to include L5-S1 retrolisthesis and degenerative 
joint disease from July 10, 2000, is denied.  

Service connection for nose bleeds is denied.  

Service connection for muscle tension headaches is denied.  

Service connection for shortness of breath is denied.  

Service connection for herpes of the left parietal scalp (claimed 
as skin rash with hair loss due to undiagnosed illness) is denied.  

Service connection for throat irritation due to undiagnosed 
illness is denied.  

Service connection for hiatal hernia (claimed as stomach disorder 
and heartburn due to undiagnosed illness) is denied.  



REMAND

I.  Mood Swings, Temper, Sleeplessness Due To Undiagnosed Illness  

Service medical records show that in September 1979 the veteran 
reported trouble falling asleep.  The assessment was situational 
anxiety.  The April 1996 Report of Examination listed nervous and 
insomnia in the summary of defects and diagnoses.  

The January 1995 VA outpatient treatment record provisional 
diagnosis was anxiety not otherwise specified.  The June 1995 VA 
examination diagnoses included possible post traumatic stress 
disorder (PTSD).  In July 1995 VA outpatient treatment record 
provisional diagnoses included dysfunctional personality and adult 
adjustment disorder.  The impressions in November 1995 included 
mood changes suggesting a psychiatric disorder and insomnia.  At 
the July 1997 VA examination the veteran's responses were 
appropriate.  The veteran was oriented to time place and person.  
There were no memory lapses noted.  

The August 1998 VA neurological examination diagnoses included 
mood disorder.  The VA examiner commented that a lot of the 
findings on the veteran's examination suggested significant 
overlay to his symptomatology.  The VA examiner felt that these 
inconsistencies were noted for some time and it suggested a lot of 
potential for psychiatric overlay to his symptomatology.  The VA 
examiner was not unconvinced that there was not a malingering 
component to this, as well.  The September 1998 VA mental disorder 
examination diagnoses were PTSD, mood disorder and not otherwise 
specified by history.  The examiner doubted the diagnosis of 
substance dependence presently inasmuch as the veteran reported 
that he only took over-the-counter sleeping aids.  VA outpatient 
treatment records show that between September 1999 and March 2001 
the veteran was seen for PTSD and dysthymia.  The May 2000 VA 
mental disorder examination diagnostic impression was PTSD.  The 
May 2000 VA outpatient treatment record assessment was depression.  

There are several psychiatric diagnoses.  There is no psychiatric 
opinion of record as to whether it is as least as likely as not 
that the veteran's PTSD or any other psychiatric disorder was 
incurred in or aggravated during service.  In a claim for 
disability compensation, VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

II.  Muscle And Joint Aches Of The Shoulders, Elbows, Legs And 
Feet Including Swelling Of The Lower Extremities Due To 
Undiagnosed Illness  

Private Medical records show that in May 1977 the veteran was seen 
in the emergency room for severe and extensive and multiple 
injuries sustained in a motorcycle accident.  The final diagnoses 
included extensive laceration of the right knee.  

Service medical records show that the veteran reported a right leg 
injury on his July 1979 Report of Medical Examination at 
enlistment.  He indicated that he was involved in a motorcycle 
accident and suffered torn ligaments in his right leg.  

The June 1995 VA examination diagnoses included chronic pain.  The 
April 1996 Tennessee Army National Guard periodic Report Of 
Medical Examination listed major joint pain in the summary of 
defects and diagnoses.  The November 1996 VA outpatient treatment 
record diagnostic impression was tendonitis, tennis elbow.  At the 
July 1997 VA examination no abnormalities of the feet were noted.  
The July 1998 VA examination diagnoses included questionable 
plantar fascitis (not evidenced by examination).  The July 1998 VA 
radiology report impression was unremarkable bilateral ankle 
radiograph.  There was no evidence of fractures or dislocation in 
the feet.  However, there were very early degenerative changes at 
the first metatarsophalangeal joints bilaterally.  The May 2000 VA 
outpatient treatment record assessment was degenerative joint 
disease.  The July 2002 VA outpatient treatment record assessment 
was knee pain.  The August 2002 left knee x-ray was unremarkable.  

There is no medical opinion of record as to whether it is as least 
as likely as not that the veteran's degenerative joint disease was 
incurred in or aggravated during service.  In a claim for 
disability compensation, VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

In light of the above, the appeal is REMANDED to the RO for the 
following: 

1.  The RO is requested to afford the veteran a VA orthopedic 
examination.  The claims folder must be made available to the 
orthopedic examiner to review in conjunction with the examination.  

2.  The orthopedic examiner is requested to specifically express 
an opinion as to whether it is as least as likely as not that the 
veteran has an orthopedic disability that was incurred in or 
aggravated by service.  The examiner is asked to indicate in the 
examination report that the claims folder has been reviewed.  All 
indicated special tests are to be performed.  The examiner should 
provide a complete rationale for all conclusions reached and 
opinions expressed.  

3.  The RO is requested to attempt obtain a written statement from 
the veteran detailing his alleged stressors.

4.  The RO is requested to attempt to verify the veteran's alleged 
stressors.  

5.  All documentation generated during the course of this 
evidentiary development should be associated with the claims 
folder, to include negative responses or notification of 
undeliverable correspondence.  

6.  The RO is requested to arrange for the veteran to be examined 
by a panel of 3 VA psychiatrists.  The RO must specify for the 
examiners the stressor or stressors that it has determined are 
established by the record.  The examiners should then be asked to 
determine (1) whether the diagnostic criteria for PTSD under DSM 
IV have been satisfied, (2) whether there is a nexus between PTSD 
symptomatology and one or more of the in-service stressors found 
to be established by the RO and (3) whether it is as least as 
likely as not that the veteran has any psychiatric disorder which 
was incurred in or aggravated during service.  A detailed 
rationale for all opinions expressed should be provided.  The 
claims folder, or copies of all pertinent records, must be made 
available to the examiners for review.  

7.  Then, after ensuring that all requested development has been 
completed, the RO should readjudicate the veteran's claim in light 
of any additional evidence obtained.   

8.  If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on appeal.  
An appropriate period of time should be allowed for response.  


Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless other notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



